Mayes, J.,
delivered the opinion of the court.
Under our view in this case it is not material for us to decide *689what was the exact legal status of Magee toward the railroad company at the time he received the injury causing his death. It is certain that he was not a trespasser. We have examined the facts with great care, and have also examined the citations of counsel for appellee. The distinction between the facts in the authorities cited by appellee and the facts of this case easily distinguish the cases and demonstrate the inapplicability of the authorities relied on for affirmance. In all the cases cited for appellee the liability turned upon a question of mere negligence, and not wilful negligence or reckless disregard of duty on the part of the railroad company. The ease here tends, at least, to show the most wanton and reckless disregard of all prudence and caution on the part of the employes of the company in charge of the train. This case is controlled by the case of Railroad Company v. Brown, 77 Miss. 338, 28 South. 949. That case, supra, contains such a clear statement of the law applicable to this case that it need not be here repeated.
No peremptory instruction for the railroad company should have been given.

Reversed and remanded.